Order entered October 6, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00386-CV

                          ALYAH KECK, Appellant

                                       V.

                         ROBERT LESLIE, Appellee

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-02019-D

                                    ORDER

      The reporter’s record in this case has not been filed.      By letter dated

September 16, 2021, we informed appellant the court reporter notified us that the

reporter’s record had not been filed because appellant had not (1) requested the

record; or (2) paid for or made arrangements to pay for the record. We directed

appellant to provide the Court with written verification showing the reporter’s

record had been requested and that appellant had paid for or made arrangements to

pay for the record or had been found entitled to proceed without payment of costs.
We cautioned appellant that failure to provide the required documentation within

ten days might result in the appeal being ordered submitted without the reporter’s

record. To date, appellant has not provided the Court with documentation showing

she has requested the reporter’s record, nor otherwise corresponded with the Court

regarding the status of the reporter’s record. Accordingly, we ORDER this appeal

submitted without a reporter’s record.

      Appellant’s brief is due THIRTY DAYS from the date of this order.




                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE